Case 2:15-cv-01219-JS-GRB Document 498 Filed 01/04/19 Page 1 of 1 PageID #: 28399
                                                                            Lieff Cabraser Heimann & Bernstein, LLP
                                                                                        250 Hudson Street, 8th Floor
                                                                                          New York, NY 10013-1413
                                                                                                    t 212.355.9500
                                                                                                    f 212.355.9592




                                           January 4, 2019

  VIA ECF

  The Honorable Gary R. Brown
  United States Magistrate Judge
  United States District Court for the Eastern District of New York
  100 Federal Plaza
  Central Islip, New York 11722

          RE:     Jenkins, et al. v. National Grid USA Serv. Corp., Inc., Case No. 15-cv-1219

  Your Honor:

         Plaintiffs respectfully write to inform Your Honor that the parties have further met and
  conferred to attempt to resolve Plaintiffs’ Motion to Compel Defendants to Comply with the
  Court’s December 2, 2016 Order (see Dkt. 477), and reached a resolution.

          But because the parties continue to disagree on the proper interpretation of the
  confidentiality orders in this case, Plaintiffs believe the parties should discuss with the Court
  how voluminous documents that may contain confidential customer information may be
  produced or made available for inspection going forward, including whether Plaintiffs have a
  right to make and maintain copies of unredacted information that Defendants make available for
  inspection. Defendants agreed to discuss this during the January 8, 2019 hearing, but reserve the
  right to request further briefing on this issue.

         Accordingly, Plaintiffs hereby withdraw the motion filed as Docket No. 477. The parties
  look forward to discussing the confidentiality issue with Your Honor on January 8.



                                               Respectfully submitted,




                                               John T. Nicolaou

  cc:     Joseph S. Tusa
          Daniel M. Hutchinson
          Douglas I. Cuthbertson
          Avery S. Halfon




  San Francisco            New York             Nashville         Seattle          www.lieffcabraser.com
